An unpub|ishjud order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME Coum'

OF

NEvAoA

CLERK’S ORDER

(O)~l947

@@

lN THE SUPREME C()URT OF THE STATE  NEVADA

SHAWN FARRELL, AN INDIVIDUAL,
Appellant,

vs.

SERVICE MASTERS LANDSCAPE &
MAINTENANCE, INC. D/B/A BILMAR
LANDSCAPE INDUSTRIES, A
NEVADA C()RPORATI()N,
Respondents.

ORDER DISMISSING APPEAL

()n August 27, 2013, appellant filed this appeal in this*court
without payment of the requisite filing fee.l ()n September 114 2013,
appellant filed a motion to dismiss this appeal. Accordingly, cause
appearing, appellant’s motion is granted and this appeal is hereby _

dismissed.

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY: 

cc: Hon.. Stefany l\/,[iley, District Judge
Dennie LaW ()ffices
Stephenson & Dickinson
Eighth District Court Clerk

1 Appellant’s failure to pay the Supreme Court filing fee couldn
constitute an independent basis on which to dismiss this appeal. '

No. 638133

 

 

 ~~.»..- .
y "  f:.
»; . _,~
1:*¢'1'¢$‘ ,`**` "

SEP 1 @2013

¥

  lZ~Z'ZZS/s